Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 13-21 are pending in this application.

Priority
The instant application is the 371 national stage entry of PCT/CN2018/076949, filed on 02/22/2018.  
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 201710089494.9 filed without English translation on 02/20/2017.

Election
Applicant's election without traverse of Group I, Claims 13-21 in the response filed on 07/28/2022, is acknowledged.  
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2019 and 04/12/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
Claim 13 is objected to for the recitation of the phrase “introducing a genome editing system for site-directed modification of a target sequence in the genome of a cell to the cell” which can be substantially improved with respect to clarity.  The Examiner suggests replacing the noted phrase with ---introducing into the cell a genome editing system for site-directed modification of a target sequence--- 
Claim 16 is objected to for the recitation of “including is” which can be substantially improved with respect to grammar.  The Examiner suggests replacing the noted phrase with ---is---.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

Claims 13-21 rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	Claim 13 (14-21 dependent therefrom) is unclear in the recitation of the phrase “a first ribozyme” in line 20 and “the first ribozyme” in line 22.  It is unclear if this first ribozyme is different from the ribozymes recited in preceding parts i)-iii) of this claim.  In the interest of advancing, the noted phrases are interpreted as “the ribozyme” as if they are referring back to the ribozyme recited in i)-iii).     
Claim 15 is indefinite because of the recitation “(such as a baculovirus, a vaccinia virus, an adenovirus and other viruses)”.  Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Furthermore, it is unclear if recitation inside the parenthesis should be regarded as a claim limitation or not.  See MPEP § 2173.05(d).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (PNAS, 03/17/2015, Vol.112, No.11, pages 3570-3575, see IDS) in view of Lee et al. (PLoS One, 11/10/2016, Vol.11, No.11, pages 1-12, see IDS) and Slaymaker et al. (Science, 01/01/2016, Vol.351, Issus 6268, pages 84-88, see IDS), Kleinstiver et al. (Nature, 01/28/2016, Vol.529, pages 490-495, see IDS) and Steinberg et al. (WO 2016/114972 A1 published on 07/21/2016).
The instant claims are drawn to a method for genetically modifying a cell, comprising: introducing a genome editing system for site-directed modification of a target sequence in the genome of a cell to the cell, and thereby the Cas9 nuclease variant is targeted to the target sequence in the genome of the cell by the guide RNA, and results in substitution, deletion and/or addition of one or more nucleotides in the target sequence, wherein the genome editing system comprises at least one selected from the following i) to iii): i) a Cas9 nuclease variant, and an expression construct comprising a nucleotide sequence encoding a tRNA-guide RNA fusion or a ribozyme-guide RNA fusion; ii) an expression construct comprising a nucleotide sequence encoding a Cas9 nuclease variant, and an expression construct comprising a nucleotide sequence encoding a tRNA-guide RNA fusion or a ribozyme-guide RNA fusion; and iii) an expression construct comprising a nucleotide sequence encoding a Cas9 nuclease variant and a nucleotide sequence encoding a tRNA-guide RNA fusion or a ribozyme- guide RNA fusion; wherein the Cas9 nuclease variant has higher specificity as compared with the wild-type Cas9 nuclease, wherein the 5' end of the guide RNA is linked to the 3' end of the tRNA, or the 5' end of the guide RNA is linked to the 3' end of a first ribozyme, wherein the fusion is cleaved at the 5' end of the guide RNA after being transcribed in the cell or wherein the first ribozyme is designed to cleave the fusion at the 5' end of the guide RNA, thereby forming a guide RNA that does not carry an extra nucleotide at the 5' end.
Xie et al. teach a method for genetically modifying a cell, comprising: introducing into the cell a genome editing system for site-directed modification of a target sequence, using a Cas9 nuclease which is targeted to the target sequence in the genome of the cell by a guide RNA, resulting in substitution, deletion and/or addition of one or more nucleotides in the target sequence, wherein the genome editing system comprises multiple gRNAs can be efficiently produced from a single synthetic gene with the tRNA-gRNA architecture after precise excision of transcripts in vivo by the endogenous RNases, wherein the gRNAs produced from tRNA-gRNA are not obligated to start with a specific nucleotide, i.e., the gRNA does not carry an extra nucleotide at the 5’ end. This gRNA-expression strategy is shown to improve the editing efficiency of the CRISPR/Cas9 system. Specifically, the plasmid vector pPRGEB32 is used for the Agrobacterium-mediated rice transformation of tRNA-sgRNA along with Cas9, wherein the tRNA sequence taught by Xie et al. is identical to SEQ ID NO: 1 of the instant application, which is shown as red tRNA sequence in Fig. 2B (also see page 3570, right column, the second paragraph; page 3572, left column, the first paragraph; page 3575, the left column, the third paragraph; and Table S1 in Supporting Information).  It is noted by the Examiner that the tRNA used by Xie et al. has been engineered from the endogenous tRNA, which is the same as being derived from the same species as the cell to be modified.
Xie et al. do not teach [1] a ribozyme-gRNA fusion, and [2] a Cas9 nuclease variant comprising the amino acid sequence of SEQ ID NO: 4, 5 or 6, or one that is codon-optimized for the cell.
Lee et al. teach a ribozyme like HH ribozyme to generate gRNA for genome modification in zebrafish. Incorporation of such ribozyme into gRNA allows the generation of transcripts with precisely defined ends. Sequencing of individual embryos injected with the HH-gRNA and Cas9 mRNA, reveals mutations at the target site. The small size of ribozymes allows expression of multiple gRNAs to increase the efficiency of mutagenesis or target multiple genes simultaneously (see page 2, the third paragraph; page 3, the last paragraph to page 5, the first paragraph; page 9, the second paragraph; and Figure 1A).
Slaymaker et al. teach three SpCas9 mutants with both high efficiency and specificity: 
SpCas9 (K855A), 
SpCas9 (K810A/K1003A/R1060A) [also referred to as eSpCas9 (1.0)], which is identical to Applicants’ SEQ ID NO: 4 with the exception of Nuclear Localization Signal (NLS) MAPKKKRKVGIHGVPAA at the N-terminus, and 
SpCas9 (K848A/K1003A/R1060A) [also referred to as eSpCas9 (1.1)], which is identical to Applicants’ SEQ ID NO: 5 with the exception of Nuclear Localization Signal (NLS) MAPKKKRKVGIHGVPAA at the N-terminus. 
These “enhanced specificity” SpCas9 (eSpCas9) variants reduce off-target effects and maintain robust on-target cleavage, and can be useful for genome editing applications requiring a high level of specificity (see the abstract, and the seventh paragraph).
Kleinstiver et al. teach SpCas9-HF1 (N497A/R661A/Q695A/Q926A), which is identical to Applicants’ SEQ ID NO: 6 with the exception of Nuclear Localization Signal (NLS) MAPKKKRKVGIHGVPAA at the N-terminus, retains on-target activities comparable to wild-type SpCas9. With its exceptional precision, SpCas9-HF1 provides an alternative to wild-type SpCas9 for research and therapeutic applications (see the abstract; and page 490, right column, the second and third paragraphs). 
Steinberg et al. teach a fusion of SpCas9 with a NLS “MAPKKKRKVGIHGVPAA” in SEQ ID NO: 1546, which is identical to the NLS sequence present in Applicants’ SEQ ID NOs: 4-6 (see paragraph [00117] and Claim 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to practice a method for genetically modifying a cell using a tRNA-gRNA fusion and SpCas9 as taught by Xie et al. and substitute (1) the tRNA-gRNA fusion with the ribozyme-gRNA fusion as taught by Lee et al., and (2) the SpCas9 with SpCas9 variants taught by Slaymaker et al. and Kleinstiver et al. while using the NLS at the variants’ N-terminus as taught by Steinberg et al.  A person of ordinary skill in the art (POSITA) would have been motivated to practice such methods because the “enhanced specificity” SpCas9 variants reduce off-target effects and maintain robust on-target cleavage, and can be useful for genome editing applications requiring a high level of specificity, and the use of tRNA-gRNA fusion or ribozyme-gRNA fusion have been shown to improve the editing efficiency of the CRISPR/Cas9 system.  A POSITA would have had a reasonable expectation of success to practice such methods because all of the biochemical reagents and techniques were rampantly used as evidenced by Xie et al., Lee et al., Slaymaker et al., Kleinstiver et al. and Steinberg et al. prior to the filing of the instant application.  For the reasons provided herein the invention as claimed is prima facie obvious over the combined teachings of the prior art.

Conclusion
Claims 13-21 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656